16108449DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on August 26, 2020 for application number 16/108,449. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2018, 09/28/2018, 03/11/2019, 04/19/2019, 11/13/2019 and 08/26/2020 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Disposition of Claims
Claims 1-20 are pending in this application.
Claims 10-20 are withdrawn from consideration.
Claims 1-9 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over R.L. Williams et al. – (US 2016/0230696 A1), in view of A. Baba et al. – (US 2003/0111026 A1).
With regard to claim 1, Williams (Figures 4-5) discloses a cylinder head (1) assembly for an engine comprising: 
a metal head framework (Fig 4: 10) defining a portion of: a combustion chamber (Fig 5: 26), an intake valve guide (20; [0020]), and an exhaust valve guide (22; [0020]);
an exhaust port [0020];
an intake port [0020];
a polymeric housing (Fig 4: 12; [0023]) disposed around at least a portion of the metal head framework (10); and
a plurality of channels (30, 32, 44; [0020, 0025, 0032]) defined in one or more of: 
          (i) the metal head framework (10; [0020,0032]); and 
          (iii) the polymeric housing (12; [0025]).

But Williams fails to disclose “…an exhaust liner defining the exhaust port, wherein the exhaust liner comprises a thermal barrier material comprising an insulating layer…” and “…an intake liner defining the intake port, wherein the intake liner comprises a material selected from the group consisting of a metal material, a polymeric material, the thermal barrier material, and combinations thereof….”.
However, the use of exhaust and intake liners comprising insulating layers is well-known in the art as evidenced by Baba below.
Baba (Figures 4 and 9-10) teaches that the exhaust port 19 is defined by a cylindrical exhaust port liner 64 made of a stainless steel.  The exhaust port liner 64 is disposed in the cavity 63 in the cylinder head 10 and supported partially at a plurality of points on the cylinder head 10.  Thus, the heat-insulting layer 18 is provided around the exhaust port liner 64 and formed by air existing in the cavity 63 (Baba [0050]). The heat-insulating layer 18 is defined by an exhaust port liner 49 formed in a cast-in manner from a ceramics in the cylinder head 10 in an area around the exhaust port 19, and also defined in the same manner in an area around the intake port 21 as in the area around the exhaust port 19 (the illustration is omitted).  A section outside the heat-insulating layer 18 is formed by air existing in a cavity 50, but a heat-insulating material, e.g., a powdery heat-insulating material comprising particles having an nm size may be filled in the cavity 50 (Baba [0036]).
Further on, the Examiner takes Official Notice that it is well-known in the art that lower combustion air temperature improves emissions, knock tolerance, and improves air charge density.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder head assembly of Williams incorporating intake and exhaust liners each with an insulating layer as taught by Baba to provide improved heat insulation for adequate strength and service life of the overall exhaust and intake port liners and reducing undesirable heating of the combustion air during the intake process.

With regard to claim 2, Williams in view of Baba discloses the cylinder head assembly of claim 1, wherein the polymer in the polymeric housing and the polymeric material each comprise a thermoplastic polymer or a thermoset polymer (Williams [0023]).

With regard to claim 3, Williams in view of Baba discloses the cylinder head assembly of claim 1, wherein the polymeric housing and the polymeric material each further comprise a plurality of reinforcing fibers, wherein the plurality of reinforcing fibers are selected from the group consisting of carbon fibers, glass fibers, aramid fibers, polyethylene fibers, organic fibers, metallic fibers, and combinations thereof (Williams [0023]).

With regard to claim 6, Williams in view of Baba discloses the cylinder head assembly of claim 1, wherein the plurality of channels defined in the metal head framework, the exhaust liner, and the polymeric housing are interconnected with one another (Williams [0020, 0023, 0025 and 0032]).

With regard to claim 7, Williams in view of Baba discloses the cylinder head assembly of claim 1, wherein at least a portion of the plurality of channels extend circumferentially around a first exterior surface of the exhaust liner or at least a portion of the plurality of channels extend longitudinally along the first exterior surface of the exhaust liner (Williams [0020, 0023, 0025 and 0032]).

With regard to claim 9, Williams in view of Baba discloses the cylinder head assembly of claim 1, wherein the thermal barrier material further comprises a sealing material (73) (Baba [0051]: “heat-insulating annular seal member 73”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over R.L. Williams et al. – (US 2016/0230696 A1), in view of A. Baba et al. – (US 2003/0111026 A1), further in view of K. Wang et al. – (US 2019/0291174 A1).
With regard to claim 4, Williams in view of Baba discloses the cylinder head assembly of claim 1.

But Williams in view of Baba fails to disclose “…wherein the plurality of channels each has a diameter of about 100 µm to about 10 mm…”.
However, the use of coolant/water channels with diameters in the range of 100 µm to about 10 mm is well-known in the art as evidenced by Wang below.
Wang (Figure 2) teaches the use of an annular water channel is provided in the cooling portion, the outer diameter of the cooling portion is identical to the outer ring of a top mold flange, and the water channel is coaxial with the top mold of the mold; the cross section of the water channel is U-shaped, the root of the water channel is 6-8 mm from the lower end surface of the shunt cone, the root of the water channel is rounded, and the arc diameter is 1.5-2.5 mm (Wang [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder head assembly of Williams in view of Baba further incorporating coolant/water channels with diameters in the range of 100 µm to about 10 mm as taught by Wang to provide uniformity and strength of cooling to the utmost extent (Wang [0046]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over R.L. Williams et al. – (US 2016/0230696 A1), in view of A. Baba et al. – (US 2003/0111026 A1), further in view of S. Inamura et al. – (US 5,711,537 A).
With regard to claim 5, Williams in view of Baba discloses the cylinder head assembly of claim 1, wherein the plurality of channels comprise an outer shell, wherein the outer shell comprises a metal, a polymer, a polymeric composite, or a combination thereof (Williams [0020, 0023, 0025 and 0032]).

But Williams in view of Baba fails to disclose “…wherein the outer shell having a wall thickness of about 1 µm to about 1 mm…”.
However, the use of coolant/water channels and oil holes with diameters in the range of 1 µm to about 1 mm is well-known in the art as evidenced by Inamura below.
Inamura teaches that the cylinder head gasket situated between a cylinder block and a cylinder head is provided with water holes, oil holes, bolt holes, push rod holes and so on in addition to cylinder bores [Inamura Column 1, Lines 9-15]. The size of the bead 13 is different based on the size of the gasket or engine.  However, in a regular cylinder head gasket, the width W.sub.1 between the bottom portions of the side walls at the bolt hole side A is about 1.5 mm; the width t.sub.1 of the center portion at the bolt hole side A is 0.5-1.0 mm; the width W.sub.2 at the oil hole side B is 2-3 mm; the width t.sub.2 at the oil hole side B is 1.0-2.0 mm; and the height h is 0.2-1.0 mm [Inamura Column 3, Lines 32-42].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder head assembly of Williams in view of Baba further incorporating that coolant/water channels and oil holes having diameters in the range of 1 µm to about 1 mm as taught by Inamura to provide improved sealing around the oil hole.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over R.L. Williams et al. – (US 2016/0230696 A1), in view of A. Baba et al. – (US 2003/0111026 A1), further in view of H. Kawamura – (US 4,909,230 A).
With regard to claim 8, Williams in view of Baba discloses the cylinder head assembly of claim 1, wherein the insulating layer further comprises a plurality of microspheres comprising at least one of a metal alloy, polymer, glass, and ceramic (Baba [0036]).

But Williams in view of Baba fails to disclose “…wherein the plurality of microspheres each has a diameter of about 10 µm to 100 µm; and wherein the insulating layer has a porosity of at least about 50%…”.
However, the use of insulating materials like ceramics with thicknesses/diameters in the range of 10µm to 100 µm with a porosity of ≥ 50% is well-known in the art as evidenced by Kawamura below.
Kawamura teaches the use of a heat insulating structure for the wall of the combustion chamber in an engine is such that a wall member composed of a porous ceramic material having a thickness of not more than 2.0 mm and <<a porosity of not less than 80%>>, and a layer of coating of a ceramic material having <<a thickness of not more than 0.1 mm>> and formed on the outer surface of the wall member, or a plate of a metal, such as stainless steel bonded to the outer surface of the wall member form an insulating wall, this heat insulating wall being provided on the inner surface of a cylinder head, the top end surface of a piston and the inner circumferential surface of a cylinder liner, which contact a combustion gas in the engine [Kawamura Column 1, Lines 11-30].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder head assembly of Williams in view of Baba further incorporating the use of insulating materials like ceramics with thicknesses/diameters in the range of 10µm to 100 µm with a porosity of ≥ 50% as taught by Kawamura to improve the suction efficiency in a suction stroke of the engine and the cycle efficiency [Kawamura at least Abstract].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,132,270. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is just claim 1 of U.S. Patent No. 10,132,270 with minor English language syntax differences. Further on, claim 1 of U.S. Patent No. 10,132,270 anticipates claim 1 of the instant present application. Still further, please refer to the following table for the correspondence of claims between the present application and U.S. Patent No. 10,132,270:
Application(16/108,449)Claims
Patent(U.S. 10,132,270)Claims
1
1
2
1,3
3
1,3
6
1,6,8
7
1,6,8


Therefore, claims 1-8 of U.S. Patent No. 10,132,270 anticipates claims 1-3 and 6-7 of the instant present application separately alone or altogether.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,347,187 B2 – Perini - March 25, 2008
“…the engine of the present invention, the engine head 1 is cast in aluminum alloy, while the valve cover 2 is plastic injected.  Evidently, however, the engine head 1 may be made from other materials, such as cast iron, while the valve cover may be stamped in steel, aluminum, aluminum alloy, etc”.
US 5,150,572 A – Johnson - September 29, 1992
“After casting of the cylinder head, the guard element is removed from between the inner and outer shells and replaced with a ceramic insulating material to form an exhaust gasket between the exhaust port liner assembly and the exhaust manifold”.
US 5,239,956 A – Keelan - August 31, 1993
“…a method of manufacturing the same wherein the casting includes a main body portion and a high strength steel exhaust port liner with a heat insulating chamber therebetween filled with hollow ceramic particles. The liner is cast in place thereby affixing the liner to the casting by means of diffusion bonding during the casting of the cast article.  The liner and a low heat conductivity insulation blanket of hollow ceramic particles surrounding the liner and an annular steel ring, which serves as a thermally expanding seal between the casting and liner which also allows axial displacement between the casting and liner…”.
US 4,148,352 A – Sensui - April 10, 1979
“…method of producing an exhaust port arrangement of a cylinder head of the type provided with a heat insulation layer on the exterior surface of a port liner which is installed in the exhaust port…”.
US 4,034,723 A – Hamparian - July 12, 1977
“…the clearance between the liners 47 and the other walls of the cylinder head provides an insulating space which limits the transfer of heat from the exhaust gases passing through the liners to the coolant jackets in the upper and lower portions of the cylinder head and around the injector tube…”.
US 4,03,1867 A – Yasuda - June 28, 1977
“The present invention features that the exhaust port is provided with a port liner to form a heat insulating spacing between the liner and the cylinder head and the exhaust pipe or conduit is provided with a heat insulating layer over a predetermined length of the exhaust pipe.  With this constitution, the engine exhaust gases are maintained at a higher temperature than compared with the conventional engine”.
US 4,031,699 A – Suga - June 28, 1977
“The prior heat-insulation system for an exhaust port includes a single tubular liner inserted into the exhaust port in a manner to be spaced from its inner wall”.
US 6,629,516 B1 – Minemi – October 07, 2003
“An exhaust port structure of an internal combustion engine, where a cylinder head has a cylinder head body and a cylindrical exhaust port liner partly supported at a plurality of locations on the cylinder head body and surrounded by an insulation layer, thereby minimizing heat conduction from the exhaust port liner to the cylinder head body”.
US 2007/0022982 A1 – Genise et al. – February 1, 2007
“There are instances where it may be desirable to use port liners for the intake ports in a cylinder head such as for reducing undesirable heating of the combustion air during the intake process.  Lower combustion air temperature improves emissions, knock tolerance, and improves air charge density”.
US 2002/0195077 A1 – Rieger – December 26, 2002
“A cylinder head of an internal combustion engine includes at least one exhaust port, which is formed by a port liner of at least two layers cast into the cylinder head, provided with a heat-insulating layer and having a sheet metal port, the sheet metal port being surrounded by a helically wound sheet metal strip”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747